FILED
                             NOT FOR PUBLICATION                            DEC 29 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 GREGORY K. ADAMSON,                             No. 08-55712

               Plaintiff - Appellant,            D.C. No. 2:06-cv-04384-ODW-
                                                 AGR
   v.

 LOS ANGELES COUNTY; et al.,                     MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                      Otis D. Wright, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Gregory K. Adamson, a former inmate in the Los Angeles County Jail,

appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we deny
Adamson’s motion for oral argument.

JS/Research
action pursuant to 28 U.S.C. § 1915(e)(2) for failure to state a claim. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Huftile v.

Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir. 2005). We affirm in part, vacate in

part, and remand.

        The district court properly dismissed Claims 1-4 and 9-10 of the Second

Amended Complaint because a judgment in Adamson’s favor would necessarily

imply the invalidity of his conviction, and he did not allege that his conviction has

been invalidated. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); Guerrero

v. Gates, 442 F.3d 697, 704-05 (9th Cir. 2006) (concluding that claims implying

the invalidity of plaintiff’s convictions were barred by Heck even though plaintiff

was no longer in custody). However, we vacate the judgment to the extent it

dismissed these claims with prejudice, and remand for dismissal without prejudice.

See Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995) (per curiam)

(stating that dismissals under Heck are without prejudice).

        The district court properly dismissed Adamson’s claims concerning the chest

x-ray in Claims 5 and 7. See Helling v. McKinney, 509 U.S. 25, 36 (1993)

(explaining that, to meet the objective prong of the deliberate indifference test, an

inmate must show that the risk he complains of is “so grave that it violates

contemporary standards of decency”).


JS/Research                                2                                    08-55712
        We do not consider issues not argued on appeal. See Indep. Towers of

Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (deeming abandoned

issues not argued on appeal).

        Adamson’s remaining contentions are unpersuasive.

        Adamson shall bear his own costs on appeal.

        AFFIRMED in part, VACATED in part, and REMANDED.




JS/Research                              3                                     08-55712